EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian P. Hopkins on February 28, 2022.

The application has been amended as follows: 

Claim 90 has been amended as follows:


suspending a plurality of particles of different sizes in a ferrofluid medium to form a mixture;
containing [[a]]the mixture 
providing a membrane configured with a plurality of pores, each pore of the plurality of pores 
including a pore size; 
and 
applying at least one magnetic field to the reservoir via a first magnetic field source located 
proximate to the first end of the reservoir, 
wherein the at least one magnetic field is configured to exert an indirect force on the plurality of 

a first portion of the plurality of 
a second portion of the plurality of 
and 
the first size of each particle of the first portion of the plurality of 

Claim 92 has been amended as follows:


Claim 96 has been amended as follows:
	In line 2 of claim 96, the word “the” has been inserted before the recitation “plurality,” and the recitation “sample” has been deleted.

Claim 97 has been amended as follows:
	In line 2 of claim 97, the recitation “sample” has been deleted.

Claim 99 has been amended as follows:
99.	A method for extracting particles contained in 
suspending a plurality of particles of different sizes in a ferrofluid medium to form a mixture;
containing [[a]]the mixture 
and 
applying at least one magnetic field to the reservoir via a first magnetic field source located 
proximate to the first end of the reservoir, 
wherein the at least one magnetic field is configured to exert an indirect force on the plurality of 

a first portion of the plurality of 
threshold size being directed away from the pores of the membrane, 

a second portion of the plurality of 
predetermined threshold size being directed through the pores of the membrane, 
and wherein the membrane is configured to reduce amplitude of or substantially eliminate the at 
least one magnetic field.

Claim 101 has been amended as follows:
	In line 3 of claim 101, the recitation “sample” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Koser (WO 2011/071912) and Li (WO 2011/139233), cited in the Final Office Action mailed March 8, 2021.  Koser discloses a microfluidic platform that uses biocompatible ferrofluids for the controlled manipulation and rapid separation of both microparticles and live cells (page 7, lines 9-11).  Koser is comparable to the claimed invention since it teaches a method for extracting particles (e.g. cells, beads; see page 20, lines 6-9) comprising containing a mixture comprising a plurality of particles (e.g. cells, beads) of different sizes suspended in a ferrofluid medium within a reservoir (microfluidic channel; page 9, lines 4-5) including a first end having an extraction opening (any one of the outlets of the channel), and applying at least one magnetic field to the reservoir (microfluidic channel) via a first magnetic field source located proximate to the first end of the reservoir.  Koser does not disclose providing a membrane configured with a plurality of pores.  

The combination of Koser with Li does not render obvious the claimed invention (claim 90 and its dependent claims) since they do not teach or suggest that at least one magnetic field is configured to exert an indirect force of the plurality of particles resulting in a first portion of the plurality of particles having a first size greater than a predetermined threshold size being directed away from the pores of the membrane, a second portion of the plurality of particles having a second size smaller than the predetermined threshold being directed through the pores of the membrane, and the first size of each particle of the first portion of the plurality of particles and the second size of each particle of the second portion of the plurality of particles are less than the pore size.  Instead, Li teaches that the size of the micropores in their membrane layer is designed to be smaller than the size of the cells to be retained by the micropores, while allowing the fluid sample including other particles or entities to pass through (page 6, paragraph [0025]).  
Also, the combination of Koser and Li differs from the claimed invention (claim 99 and its dependent claims) in that they do not teach that the membrane (of Li) is configured to reduce amplitude or substantially eliminate the at least one magnetic field.
As such, the prior art fails to teach or render obvious the instant claims.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                    


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651